Case 1:17-cv-00290-HG-KJM Document 40 Filed 12/11/18 Page 1 of 2   PageID #: 156




 J. STEPHEN STREET 1573-0
 Attorney At Law
 134 Maono Place
 Honolulu, Hawaii 96821
 Telephone No.:     (808) 754-1647
 Facsimile No.:     (888) 334-6499
 E-mail:     jsstreet@ip-law-hawaii.com

 DANE ANDERSON           9349-0
 Attorney At Law, LLLC
 P.O. Box #1621
 Honolulu, Hawaii 96806
 Telephone No.:    (808) 285-4760
 E-mail:     dane@andersonlawhawaii.com

 Attorneys for Plaintiff

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 VINCENT KHOURY TYLOR,                    ) CIVIL NO. 17-00290 HG-KJM
                                          ) (Copyright Infringement)
                            Plaintiff,    )
                                          ) CERTIFICATE OF SERVICE
              vs.                         )
                                          )
 HAWAIIAN SPRINGS, LLC, a                 )
 Delaware Limited Liability Company;      )
 JOHN DOES 1-10; JANE DOES 1-10;          )
 DOE CORPORATIONS 1-10; DOE               )
 PARTNERSHIPS 1-10; and DOE               )
 ASSOCIATIONS 1-10,                       )
                                          )
                     Defendants.          )
 ________________________________         )

                            CERTIFICATE OF SERVICE
Case 1:17-cv-00290-HG-KJM Document 40 Filed 12/11/18 Page 2 of 2           PageID #: 156




             I hereby certify that two (2) true and correct copies of the Plaintiff’s

 First Request for Production of Documents and Things to Defendant HAWAIIAN

 SPRINGS, LLC, pursuant to Federal Rule of Civil Procedure 34, was served on the

 following on the date and via the means noted below:

 Served by Hand Delivery:

 Brett R. Tobin, Esq.
 Goodsill Anderson Quinn & Stifel LLP
 First Hawaiian Center, Suite 1600
 999 Bishop Street
 Honolulu, Hawaii 96813

 Attorneys for Defendant HAWAIIAN SPRINGS, LLC

             DATED: Honolulu, Hawaii, December 11, 2018.


                                               /s/ Dane Anderson
                                               J. STEPHEN STREET
                                               DANE ANDERSON
                                               Attorneys for Plaintiff




                                          2
